84378: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30065: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84378


Short Caption:RANDOLPH (JAYLON) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C361282Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJaylon Tarrique RandolphErin Horan
							(Former)
						
							(Clark County Public Defender)
						Monique A. McNeill


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


03/16/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)22-08320




03/24/2022Notice/IncomingFiled Attorney Monique McNeill's Notice of Appearance as Counsel for Appellant.  (SC)22-09228




03/30/2022Order/ProceduralFiled Order.  The clerk of this court shall remove the Clark County Public Defender's Office and add attorney Monique A. McNeill as counsel for appellant.  This appeal shall proceed as provided in NRAP 28, 28.2, 30, 31 and 32.   Appellant shall have 21 days from the date of this order to file the docketing statement and a file-stamped copy of the transcript request form.  Appellant shall have 120 days from the date of this order to file and serve the opening brief and appendix.  (SC)22-09829




04/13/2022Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 12/16/21, 2/17/22, and 2/22/22. Court Reporter: Rebecca Gomez/Robin Page. (REJECTED PER NOTICE ISSUED ON 4/13/22) (SC)


04/13/2022Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)22-11659




04/13/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-11696




04/22/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/16/21, 2/17/22, and 2/22/22. To Court Reporter: Robin Page, Rebeca Gomez. (SC)22-12777




05/13/2022TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 2/17/22 and 2/22/22. (SC)22-15305




07/11/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)22-21718




07/22/2022TranscriptFiled Notice from Court Reporter. Grecia Snow stating that the requested transcripts were delivered.  Dates of transcripts: 12/16/21. (SC)22-23147




07/25/2022Order/ProceduralFiled Order Granting Motion and Regarding Transcript Request Form.  Appellant shall have until September 28, 2022, to file and serve the opening brief and appendix.  Appellant shall have 7 days from the date of this order to file, in this court, a file-stamped transcript request form regarding the additional transcripts.  (SC)22-23256




07/28/2022TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 2/15/22 and 3/8/22. (SC)22-23781




08/01/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/15/22 and 3/8/22.  To Court Reporter: Robin Page. (SC)22-24022




09/12/2022MotionFiled Appellant's Motion to Dismiss Appeal. (SC)22-28380




09/26/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. Having been so informed, appellant consents to a voluntary dismissal of this appeal. Cause appearing, this court "ORDERS this appeal DISMISSED." Case Closed/No Remittitur Issued. (SC)22-30065





Combined Case View